Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gutierrez et al. (USPN 10156987B1).
As per claims 1,7, Gutierrez et al. discloses a method comprising, in a host information handling system configured to be inserted into a chassis providing a common hardware infrastructure to a plurality of modular information handling systems including the information handling system (Figure 3 - column 9, lines 12-33 – disclose a chassis, components of the chassis, and other components within the rack), and 
wherein each of the plurality of modular information handling systems comprises its own respective processor and its own respective persistent memory subsystem communicatively coupled to its own respective processor (Figure 4 – column 12, lines 11-29 –a microcontroller located in the data storage module that houses the mass storage devices): 

communicating a health status indicator indicative of the runtime health status to a management module configured to manage the common hardware infrastructure (column 13, lines 26-43 – discloses sending the temperature information and power information to the control device, which is a management controller).

As per claims 2,8, Gutierrez et al. discloses wherein determining the runtime health status comprises: monitoring one or more characteristics of the host information handling system (column 7, line 58 – column 8, line 3 – discloses the power and temperature are being monitored in the system by sensors); and determining the runtime health status based on the one or more characteristics (column 13, lines 14-25 – discloses a microcontroller processing power information and temperature information of the mass storage devices in the data storage system).

As per claims 3,9, Gutierrez et al. discloses wherein the one or more characteristics may include one or more of: a health or charging level of an energy storage device integral to the host information handling system, a health or other status of voltage regulators associated with the persistent memory subsystem, an occurrence of correctable and/or uncorrectable memory errors of the persistent memory subsystem, a thermal status of a component of the host information handling system (column 7, line 58 – column 8, line 3 – thermal status is based on temperature and/or power sensor data as further disclosed in column 7, lines 18-25).

Allowable Subject Matter
Claims 4-6,10-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The primary reason for the allowance of claims 4-6 is the inclusion of the following limitations: ‘responsive to determining that at least one of the persistent memory subsystems of the plurality of modular information handling systems has an unhealthy health status, powering off the healthy power supply units only after individual persistent memory save operations have completed on all of the plurality of modular information handling systems’. 
The primary reason for the allowance of claims 10-12 is the inclusion of the following limitations: ‘responsive to determining that at least one of the persistent memory subsystems of the plurality of modular information handling systems has an unhealthy health status, power off the healthy power supply units only after individual persistent memory save operations have completed on all of the plurality of modular information handling systems’.




Response to Arguments

Applicant's arguments and amendments filed 01/08/2021 have been fully considered. However, the Examiner believes that Gutierrez et al. discloses the newly added limitations to independent claims 1 and 7. Please see the above rejection.
Concerning Applicant’s argument that Gutierrez does not disclose ‘that the system in which the method takes place is one that includes a management controller that is part of a common hardware infrastructure’, the Examiner respectfully disagrees. The system disclosed in Gutierrez does disclose a management controller which is the control device located in the data storage module. The mass storage devices and the microcontroller, which is the processor, is also located in the data storage module. Each data storage module contains these and other components, as indicated in Figures 3,4 and columns 9,12, as indicated above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653.  The examiner can normally be reached on M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Yolanda L Wilson/Primary Examiner, Art Unit 2113